



Exhibit 10.1
FIFTH AMENDMENT
This Fifth Amendment, effective as of the date set forth above the signatures of
the parties below (“Amendment Effective Date”), amends the Exclusive Patent
License Agreement effective November 25, 2008, as amended by a First Amendment
dated January 12, 2010, a Second Amendment dated August 29, 2013, a Third
Amendment dated November 18, 2016, and a Fourth Amendment dated December 13,
2019 (the “License Agreement”) between the Massachusetts Institute of
Technology, a Massachusetts corporation having its principal office at 77
Massachusetts Avenue, Cambridge, Massachusetts 02139 (“MIT”), and Selecta
Biosciences, Inc., a Delaware corporation, with a principal place of business at
65 Grove Street, Watertown, MA 02472 (“COMPANY”).
WHEREAS, COMPANY has requested that the diligence provisions of the License
Agreement be amended to account for ongoing development of LICENSED PRODUCTS.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereby agree as follows:


1.    Section 3.1, Diligence Requirements, of the License Agreement is hereby
amended to delete Sections 3.1(j) and 3.1(k) in their entirety and replace them
with the following Section 3.1(j):


(j)    COMPANY or an AFFILIATE or SUBLICENSEE shall achieve either: (i) the
diligence milestones set forth in Table A for a LICENSED PRODUCT that is in
clinical development as of the Amendment Effective Date; or (ii) the diligence
milestones set forth in Table B for a LICENSED PRODUCT that is in preclinical
development as of the Amendment Effective Date.
TABLE A
 
Diligence Milestone
Due Date
A.1
[***] for a LICENSED PRODUCT
[***]


A.2
[***] for a LICENSED PRODUCT
[***]
A.3
[***] of a LICENSED PRODUCT and/or [***] of a LICENSED PROCESS
[***]



TABLE B
 
Diligence Milestone
Due Date
B.1
[***] for a LICENSED PRODUCT
[***]
B.2
[***] of a LICENSED PRODUCT
[***]
B.3
[***] for a LICENSED PRODUCT
[***]



2.    COMPANY shall have no further obligations under Section 3.1(h) or 3.1(i).
In addition, the existing section identified in the License Agreement prior to
amendment as Section 3.1(l) shall be renumbered as Section 3.1(k).




1

--------------------------------------------------------------------------------





3.    Section 4.1(d), Milestone Payments, of the License Agreement is hereby
amended to delete Section 4.1(d)(i) in its entirety and replace it with the
following:


(i)    COMPANY shall pay to M.I.T. the following amounts upon the first
achievement of the following milestones, whether by COMPANY or any of its
AFFILIATES or SUBLICENSEES:


TABLE A
 
Milestone Event
Payment
[***] in accordance with Section 3.1(j) Table A.1
[***]
[***] in accordance with Section 3.1(j) Table A.3
[***]



TABLE B
 
Milestone Event
Payment
[***] in accordance with Section 3.1(j) Table B.1
[***]
[***] in accordance with Section 3.1(j) Table B.2
[***]
[***] in accordance with Section 3.1(j) Table B.3
[***]



COMPANY shall make such non-refundable, non-creditable milestone payments within
[***] days after achievement of each of the milestones. Notwithstanding the
foregoing: (i) any milestone payments made to MIT with respect to the milestone
events set forth in TABLE A above may be credited against any milestone payments
subsequently due under TABLE B and vice versa; and (ii) if all of the milestone
events set forth in TABLE A above are achieved prior to the milestone events in
TABLE B, then the milestone payments set forth in TABLE B shall no longer be
due, and vice versa; such that the maximum payments payable under this Section
4.1(d)(i) shall be [***].


4.    The parties acknowledge and agree prior to the Amendment Effective Date
that COMPANY paid M.I.T [***] for milestone events that are deleted from Section
4.1(d)(i) by this Fifth Amendment and that such payments are non-refundable and
non-creditable.


5.    The License Agreement, as amended hereby, is hereby ratified and confirmed
in all respects, and except as expressly amended by this Fifth Amendment, all
terms and conditions of the License Agreement shall continue in full force and
effect. All capitalized terms used herein shall have the meanings ascribed to
such terms in the License Agreement. The License Agreement shall, together with
this Fifth Amendment, be read and construed as a single instrument.


{Signature page follows}




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
under seal by their duly authorized representatives.
The Effective Date of this Fifth Amendment is May 15, 2020.




MASSACHUSETTS INSTITUTE OF TECHNOLOGY
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
By:
/s/ Lesley Millar-Nicholson
 
By:
/s/ Carsten Brunn
Name:
Lesley Millar-Nicholson
 
Name:
Carsten Brunn
Title:
Director, TLO
 
Title:
President and CEO
 
 
 
 
 





3